DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Final Office Action is in response to the amendment filed on 7/22/2022. 
Claims 1-2, 4-9, 12-20, and 28-37, and 41-50 are pending. Claims 1-2, 4-5, 7-9, 12,19-20, 29, 31-33, 36-37, and 41-42 are currently amended. Claims 1, 12, and 28 are independent claims. Claims 3, 10-11, 21, 22, 24-27, and 38-40 are cancelled. Claim 23 is withdrawn from a previous Restriction (suggested to cancel). Claims 44-50 (as numbered currently – see misnumbered claim information below) are new. 
Claim Objections
Claims 14, 15, 29, and 30 are objected to because of the following informalities:  
Claim 14 recites the limitation that the second mobile communication device communicating a message to the first mobile communication device and it is not clear why or how the first and second mobile communication devices are able to communicate. It is further unclear that since claim 12 establishes that each of the mobile communication devices receives the first segment, why the second mobile communication device would send a request to the first mobile communication device. Corresponding claim 3 is now cancelled. 
Claim 14 appears to omit process steps because it is unclear why there would be a second request sent from the first mobile device to the wireless base station if there were already the requested segment stored in the first mobile device as the specification appears to describe and claimed in dependent claims such as claim 4 or 15. 
Claim 15 recites the limitation that the first segment is communicated to the second mobile communication device from the first mobile communication device, it is further unclear that since claim 12 establishes that each of the mobile communication devices receives the first segment, why the second mobile communication device would send a request to the first mobile communication device. Also, it is not clear if the first mobile communication device caches the first segment for it to communicate the segment to the second mobile communication device. Claim 4 is analyzed similarly. Claim 16 and its corresponding claim 5 exhibit similar deficiency. 
Claim 29 recites distributing the first segment from the first mobile to the second mobile and there is no network connectivity condition established between the first and the second mobile devices and also if in claim 1, all mobile devices are receiving the first segment, it is not clear why the second mobile device would require to receive segment from the first mobile device. 
Claim 30 similar to claim 29, it is not clear how the second and third mobile devices connect to each other and why the second mobile device is required to provide the first segment. 
Appropriate correction is required.
The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).
Claim 43 is missing in the claim set on Page 13 and therefore, claims 44-50 are misnumbered and also claim 49 is repeated twice.  Misnumbered claims 44-49 should be renumbered as 43-48 and the second claim 49 and claim 50 numbering is not changed.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recite the limitation “a first group…” and the definition for the term group is missing. The term group may be the mobile communication devices attached to the ‘first wireless base station’ or may be the mobile communication devices in a passenger vehicle or the mobile communication devices in a mesh network. Claim limitations in the independent claims and subsequently in the dependent claims are made unclear because of the lack of definition for this term. Also, there are no second groups or second wireless base station illustrated either in the specification or the drawings.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 28 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by O’Callaghan (US 2015/0180924 A1, hereinafter O’Callaghan).
Regarding claim 28, O’Callaghan teaches a system comprising: a first wireless base station, [Figure 2 and Par.[0019]-[0020] indicating a cache device in a networking device that is a base station: “network monitoring device 240 may include…a base station,” and “network monitoring device 240 may be included in, and a part of, cache device 220…”] operable to:
receive a stream of content from a content feed, the stream of content including multiple segments of content, [this limitation is imprecisely recited and may be interpreted as receiving a stream of content including multiple segments all at once whereas the process steps that follow indicate that the stream of content is received and cached segment by segment; see Figure 5C];
cache a first segment of content from the received stream of content in a repository, the first segment of content cached in the repository for a window of time during which the first segment of content is temporarily available for retrieval from the first wireless base station, [Par.[0012]: The client request may be sent to a cache device that temporarily stores segments obtained from a content server; Par.[0017]: Cache device 220 may store the segment (e.g., for a particular period of time) so that the segment is available on cache device 220 for client device 210 and/or other client devices 210; See Par.[0019]-[0020] for a base station being a cache device also; Par.[0017] describes cache device as a storage device; See Figures 2 and 5C among others]; 
in response to receiving a respective request from each mobile communication device in a first group of multiple mobile communication devices requesting retrieval of the first segment of content during the window of time, wirelessly communicate the first segment of content from the first wireless base station to each mobile communication device in the first group, [Figure 2 shows a group of client devices connecting to a cache device/base station over wireless connection as noted in Par.[0015], [0021] and client devices are mobile phones as noted in Par.[0016], and Par.[0017] describes the segment is available on cache device 220 for client device 210 and/or other client devices 210 in response to their requests for a particular period of time; claim term group is not defined as anything; despite the use of the term ‘first’ there are no other groups recited in the claim]; and
subsequent to expiration of the window of time, update the repository to store a second segment of content received from the stream of content, [Par.[0012]: The client request may be sent to a cache device that temporarily stores segments obtained from a content server; Par.[0017]: Cache device 220 may store the segment (e.g., for a particular period of time) so that the segment is available on cache device 220 for client device 210 and/or other client devices 210; Figures show cache device updating segments from the content server; Par.[0048] among others describes cache device updating the cache with the next sequential segment from a segment most recently provided to the client device].
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 8, 9, 12, 13, 14, 19, 20,  rejected under 35 U.S.C. 103 as being unpatentable over anticipated by O’Callaghan (US 2015/0180924 A1, hereinafter O’Callaghan) in view of DiVincenzo et al. (US 2017/0054800 A1, hereinafter DiVincenzo). 
Regarding claim 12, O’Callaghan teaches a system comprising: a first wireless base station, [Figure 2 and Par.[0019]-[0020] indicating a cache device in a networking device that is a base station: “network monitoring device 240 may include…a base station,” and “network monitoring device 240 may be included in, and a part of, cache device 220…”] operable to:
receive a stream of content from a content feed, the stream of content including multiple segments of content, [this limitation is imprecisely recited and may be interpreted as receiving a stream of content including multiple segments all at once whereas the process steps that follow indicate that the stream of content is received and cached segment by segment; see Figure 5C];
cache a first segment of content from the received stream of content in a repository, the first segment of content cached in the repository for a window of time during which the first segment of content is temporarily available for retrieval from the first wireless base station, [Par.[0012]: The client request may be sent to a cache device that temporarily stores segments obtained from a content server; Par.[0017]: Cache device 220 may store the segment (e.g., for a particular period of time) so that the segment is available on cache device 220 for client device 210 and/or other client devices 210; See Par.[0019]-[0020] for a base station being a cache device also; Par.[0017] describes cache device as a storage device; See Figures 2 and 5C among others]; 
in response to receiving a respective request from each mobile communication device in a first group of multiple mobile communication devices requesting retrieval of the first segment of content during the window of time, wirelessly communicate the first segment of content from the first wireless base station to each mobile communication device in the first group, [Figure 2 shows a group of client devices connecting to a cache device/base station over wireless connection as noted in Par.[0015], [0021] and client devices are mobile phones as noted in Par.[0016], and Par.[0017] describes the segment is available on cache device 220 for client device 210 and/or other client devices 210 in response to their requests for a particular period of time; claim term group is not defined as anything; despite the use of the term ‘first’ there are no other groups recited in the claim]; and
subsequent to expiration of the window of time, update the repository to store a second segment of content received from the stream of content, [Par.[0012]: The client request may be sent to a cache device that temporarily stores segments obtained from a content server; Par.[0017]: Cache device 220 may store the segment (e.g., for a particular period of time) so that the segment is available on cache device 220 for client device 210 and/or other client devices 210; Figures show cache device updating segments from the content server; Par.[0048] among others describes cache device updating the cache requesting the next sequential segment from a segment most recently provided to the client device];
O’Callahan does not explicitly teach the second segment of content being a replacement to the first segment of content in the repository, [though this feature is inherent in O’Callahan with the understanding that cache capacity is limited and that the cache serves to store segments for different streams catering to different client devices as shown in Figure 2];
DiVincenzo teaches the second segment of content being a replacement to the first segment of content in the repository, [Par.[0026] describes that segmented caching allows the distribution server to cache different portions of the streaming content while overwriting older portions in cache so that the server cache is not disproportionately allocated to one content stream or one file; Par.[0032]-[0034] among others describe the workflow in the context of first, second and third segments request/retrieval process; Par.[0034] describing two-caching slots for segmented caching, that is, a cache containing segments, 1 and 2 is replaced by 2 and 3 with segment 2 replacing segment 1 (“remove the cached copy of the first segment”)];
it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify O’Callahan to include segmented update of the cache in the context of multiple stream requests. The motivation/suggestion would have been to allow the distribution server to cache different portions of the streaming content while overwriting older portions in cache so that the server cache is not disproportionately allocated to one content stream or one file, [DiVincenzo: Par.[0026]].

Method claim 1 is a corresponding claim to system claim 12 and is rejected as above, [claim is amended to remove ‘first group’ semantics].
CRM claim 28 is a corresponding claim to system claim 12 and is rejected as above, [claim recites “storage hardware” and not “medium” and therefore, there is no 101 issue related to transitory signals/medium, see Applicant’s Specification Par.[0039], PGPub which says non-transitory].
Regarding claim 13, O’Callaghan and DiVincenzo teach the system as in claim 12, and O’Callahan teaches wherein the first wireless base station is further operable to: tune to the stream of content in response to receiving a request for the first segment of content from a first mobile communication device in the first group; and in response to receiving a first request for the first segment of content over a wireless communication link between the first mobile communication device, communicate the first segment of content over the wireless communication link from the first wireless base station to the first mobile communication device, [Figure 2 shows a group of client devices connecting to a cache device/base station over wireless connection as noted in Par.[0015], [0021] and client devices are mobile phones as noted in Par.[0016], and Par.[0017] describes the segment is available on cache device 220 for client device 210 (first mobile communication device) and/or other client devices 210 in response to their requests for a particular period of time; claim term group is not defined as anything; despite the use of the term ‘first’ there are no other groups recited in the claim].
Method claim 2 is a corresponding claim to system claim 13 and is rejected as above.
Regarding claim 14, O’Callaghan and DiVincenzo teach the system as in claim 13, and O’Callahan teaches wherein the wireless base station is further operable to: in response to receiving a second request from the first mobile communication device during the window of time for the first segment of content, communicate the first segment of content from the first wireless base station over the wireless communication link to the first mobile communication device, the first mobile communication device generating the second request in response to a second mobile communication device communicating a wireless message to the first mobile communication device requesting retrieval of the first segment of content from the wireless base station, [Claim language is ambiguous in that if the first mobile device is in possession of the first segment why would it forward the request to the wireless base station? Claim is interpreted in light of the specification as the first mobile device receiving a request from a second mobile device and not having the segment in its storage/cache and therefore, forwarding the request to the content server, a relay process to get the segment between multiple devices is supported by O’Callaghan in the context of cache misses, Par.[0012]; Figure 5C among other shows the cache device receiving segments from content server (not in the cache);  note that the current claim or the parent claims do not establish any prior connectivity between the first and the second mobile devices].
Regarding claim 19, O’Callaghan  and DiVincenzo disclose the system as in claim 12, and DiVincenzo teaches wherein the window of time is a moving window of time, the wireless base station further operable to: receive the second segment of content from the stream of content during the moving window of time; and wherein the repository stores two or fewer segments of content associated with the stream of content at any time, [dependent claim is obvious over O’Callahan in view of DiVincenzo for the same reasons as described above; claim is interpreted as prefetching the next consecutive segment to the one that was requested or in anticipation of a request and progressively replacing the oldest segment and therefore, there are two segments per stream in the cache at any time; the semantics of “moving time window” should be brought up to the independent claim to give definition to the claim term “window of time” in claim 12; Abstract describes prefetching from the origin server (by the distribution server ~wireless base station) segments in anticipation of requests in particular time intervals and cache segments are replaced from the previous interval with segments from current interval and so on; Par.[0032]-[0034] among others describe the workflow in the context of first, second and third segments request/retrieval process; Par.[0034], Figure 3 and Par.[0037] describing two-caching slots for segmented caching supports the claim limitation]. 
Method claim 8 is a corresponding claim to claim 19 and is therefore, rejected as above.
Regarding claim 20, O’Callaghan and DiVincenzo disclose the system as in claim 12, and DiVincenzo teaches wherein the first segment of content is temporarily cached in a repository during the window of time until a second segment of content is received from the stream of content, the first segment of content transmitted in a first timeslot of a sequence of timeslots in which the first segment of content is transmitted, the second segment of content transmitted in a second timeslot of the sequence of timeslots, the second timeslot being a next timeslot in the sequence with respect to the first timeslot, the repository storing fewer than three segments of the content of the stream of content at any time, [dependent claim is obvious over O’Callahan in view of DiVincenzo for the same reasons as in claim 12; claim is interpreted as prefetching the next consecutive segment to the one that was requested or in anticipation of a request and progressively replacing the oldest segment and therefore, there are two segments per stream in the cache at any time; Abstract describes prefetching from the origin server (by the distribution server ~wireless base station) segments in anticipation of requests in particular time intervals, one segment at a time (~time slots) and cache segments are replaced from the previous interval with segments from current interval and so on; Par.[0032]-[0034] among others describe the workflow in the context of first, second and third segments request/retrieval process, transmitted one segment at a time (~first or second timeslots) with a prefetch time interval of two segments; Par.[0034], Figure 3 and Par.[0037] describing two-caching slots for segmented caching supports the claim limitation (~fewer than three segments in the cache)].
Method claim 9 is a corresponding claim to claim 20 and is therefore, rejected as above.
Regarding claim  48, O’Callaghan and DiVincenzo teach the method as in claim 1, and DiVincenzo teaches wherein the first segment of content is no longer available from the cache after the replacement, [dependent claim is obvious over O’Callahan in view of DiVincenzo for the same reasons as in claim 1; Par.[0026] describes that segmented caching allows the distribution server to cache different portions of the streaming content while overwriting older portions in cache so that the server cache is not disproportionately allocated to one content stream or one file; Par.[0032]-[0034] among others describe the workflow in the context of first, second and third segments request/retrieval process; Par.[0034] describing two-caching slots for segmented caching, that is, a cache containing segments, 1 and 2 is replaced by 2 and 3 with segment 2 replacing segment 1 (“remove the cached copy of the first segment”)].
Regarding claim 49, O’Callaghan and DiVincenzo teach the method as in claim 1, and DiVincenzo teaches wherein the fist segment of content is available from the cache in a first timeslot and is no longer available in a second timeslot; and wherein the second segment of content is available from the cache in the second timeslot, [Claim numbering for this claim is wrong; dependent claim is obvious over O’Callahan in view of DiVincenzo for the same reasons as in claim 1 and DiVincenzo teaches in Abstract describes prefetching from the origin server (by the distribution server ~wireless base station) segments in anticipation of requests in particular time intervals, one segment at a time (~time slots); Figure 3 and Par.[0037] describing two-caching slots for segmented caching]. 
Claims 4, 5, 15, 16, 29, 30, and 31 are rejected under 35 U.S.C. 103 as being unpatentable over O'Callaghan in view of DiVincenzo and further in view of Lee et al. (US 2009/0254599 A1, hereinafter Lee).
Regarding claim 15, O’Callaghan and DiVincenzo teach the system as in claim 14, and they do not explicitly teach wherein the first mobile communication device is operable to: from the first mobile communication device, communicate the first segment of content to the second mobile communication device in response to the second mobile communication device requesting the first segment of content from the first mobile communication device;
Lee in an analogous art, teaches from the first mobile communication device, communicate the first segment of content to the second mobile communication device in response to the second mobile communication device communicating a request to the first mobile communication device for the first segment of content, [Par.[0065] describes storing content segments in a peer unit, such as a second receiving unit and the content segments are communicated to the requesting unit, the first receiving unit; current claim or the parent claims do not establish any type of connectivity between the first and the second mobile devices]; 
it would have been obvious to one of ordinary skill in the art before the effective filing date to modify peer devices exchanging content. The motivation/suggestion would have been to provide and share resources among multiple peer devices in a mesh network, [Lee: Par.[0028]].
Regarding claim 16, O’Callaghan and DiVincenzo teach the system as in claim 12, and O’Callahan teaches wherein the first wireless base station is further operable to: in response to receiving a first request for the first segment of content over a wireless communication link between the first mobile communication device and the first wireless base station, communicate the first segment of content over the wireless communication link from the first wireless base station to the first mobile communication device, [see claim 12]; 
O’Callaghan and DiVincenzo do not explicitly teach wherein the first mobile communication device communicates the first segment of content from the first mobile communication device to the second mobile communication device in response to a second mobile communication device transmitting a wireless message to the first mobile communication device requesting the first segment of content;
Lee in an analogous art, teaches wherein the first mobile communication device communicates the first segment of content from the first mobile communication device to a second mobile communication device in response to the second mobile communication device transmitting a wireless message to the first mobile communication device requesting the first segment of content, [Par.[0065] describes storing content segments in a peer unit, such as a second receiving unit and the content segments are communicated to the requesting unit, the first receiving unit; current claim or the parent claims do not establish any type of connectivity between the first and the second mobile devices]; 
it would have been obvious to one of ordinary skill in the art before the effective filing date to modify peer devices exchanging content. The motivation/suggestion would have been to provide and share resources among multiple peer devices in a mesh network, [Lee: Par.[0028]].
Method claim 4 is a corresponding claim to claim 15 and is rejected as above.
Claim 29 is an obvious variant of claim 4 and is rejected as above.
Claim 30 is an obvious variant of claim 4 with different peer units and is rejected as above. 
Method claim 5 is a corresponding claim to claim 16 and is rejected as above. 
Regarding claim 31, O’Callaghan and DiVincenzo teaches the system as in claim 1, and O’Callahan teaches producing wireless connectivity information indicating wireless connectivity of the multiple mobile communication devices in a wireless network, the wireless connectivity information defining connectivity between the multiple mobile communication devices and the first wireless base station, [Figure 2 shows a group of client devices connecting to a cache device/base station over wireless connection as noted in Par.[0015], [0021] and client devices are mobile phones as noted in Par.[0016]];
O’Callaghan and DiVincenzo do not explicitly teach a wireless mesh network connecting the multiple mobile communication devices;
Lee teaches a wireless mesh network connecting the multiple mobile communication devices, [Par.[0028] and Figure 1 and network 46];
it would have been obvious to one of ordinary skill in the art before the effective filing date to modify peer devices exchanging content. The motivation/suggestion would have been to provide and share resources among multiple peer devices in a mesh network, [Lee: Par.[0028]].
Claims 6, 7, 17,  and 18 are rejected under 35 U.S.C. 103 as being unpatentable over O’Callaghan in view of DiVincenzo and further in view of Siegfried Luft (US 2019/0273800 A1, hereinafter Luft) and further in view of Law (US 2016/0134691 A1, hereinafter Law). 
Regarding claim 17, O’Callaghan and DiVincenzo teach the system as in claim 12, and do not explicitly teach wherein the wireless base station resides on a multipassenger vehicle and the first wireless base station in communication with a second wireless base station via a first wireless communication link, the first wireless base station further operable to: receive the first segment of content at the first wireless base station over the first wireless communication link from the second wireless base station;
Luft teaches wherein the wireless base station resides on a multipassenger vehicle, [See Figure 8], and it would have been obvious before the effective filing date of the claimed invention to include vehicular context for the cache device in O’Callaghan. The motivation/suggestion would have been to benefit from caching technologies in a vehicular network, [Luft: Abstract];
O’Callaghan and Luft do not explicitly disclose the first wireless base station in communication with a second wireless base station via a first wireless communication link, the first wireless base station further operable to: receive the first segment of content at the first wireless base station over the first wireless communication link from the second wireless base station;
Law teaches the first wireless base station in communication with a second wireless base station via a first wireless communication link, the first wireless base station further operable to: receive the first segment of content at the first wireless base station over the first wireless communication link from the second wireless base station, [Abstract and Par.[0008] describes a mesh network of WiFi routers (base stations) exchanging their cache contents];
it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify O’Callaghan which teaches a base station with a cache but in the context of overall wireless network as having multiple connected base stations each with the caching technique and Luft to connect to other TICs wirelessly to form a mesh network of caches. The motivation/suggestion would have been to synchronize content TICs and exchange cached content using a P2P network for reducing latencies to the end user, increasing cache footprint and off-loading traffic from source nodes [Law: Abstract, Par.[0007]].

Method claim 6 is a corresponding claim to system claim 17 and is rejected as above.
Regarding claim 18, O’Callaghan, DiVincenzo, Luft, and Law disclose the system as in claim 17, Luft teaches wherein the first group of mobile communication devices includes a first mobile communication device and a second mobile communication device, the first mobile communication device operated by a first passenger of the multi-passenger vehicle, the second mobile communication device operated by a second passenger of the multi-passenger vehicle, [dependent claim is obvious over O’Callaghan in view of Luft for the same reasons as in Claim 17; Luft in Figure 8]; and
wherein the first wireless base station, [Figure 8] is further operable to: i) in response to receiving a first request for the first segment of content from the first mobile communication device during the window of time, communicating the first segment of content from the first wireless base station to the first mobile communication device, and ii) in response to receiving a second request for the first segment of content from the second mobile communication device during the window of time, communicate the second segment of content from the first wireless base station to the second mobile communication device, [dependent claim is obvious over O’Callaghan in view of Luft for the same reasons as in Claim 17; claim limitation is verbose but it depicts a scenario where different passengers in the vehicle request the same segment; Par.[0045] describes requests from user devices in the mobile environment (first or second mobile communication device in the vehicle in Figure 8) to access content; Par.[0049] describes Transparent Cache TIC 810 intercepting user device requests to serve content locally; Par. [0053]-[0054] describe the process steps involved in serving a user device request from the local cache TIC 810 in Figure 8, TIC 610 in Figure 7 and Par.[0055]].
Method claim 7 is part of system claim 18 and is rejected as above.
Claim 41 is rejected under 35 U.S.C. 103 as being unpatentable over O’Callaghan in view of DiVincenzo and further in view of Parulkar et al. (US 11,089,103 B1, hereinafter Parulkar).
Regarding claim 41, O’Callahan and DiVincenzo disclose the method of claim 1 and they do not explicitly teach via first wireless connectivity between the first mobile communication device and a first mesh network of multiple mobile communication devices, providing the first mesh network of multiple mobile communication devices access to the first segment of content; and via second wireless connectivity between a second mobile communication device and a second mesh network of multiple mobile communication devices, providing the second mesh network of multiple mobile communication devices access to the first segment of content, the second mobile communication device wirelessly connected to the first wireless base station;
Parulkar in an analogous art, teaches via first wireless connectivity between the first mobile communication device and a first mesh network of multiple mobile communication devices, providing the first mesh network of multiple mobile communication devices access to the first segment of content; and via second wireless connectivity between a second mobile communication device and a second mesh network of multiple mobile communication devices, providing the second mesh network of multiple mobile communication devices access to the first segment of content, the second mobile communication device wirelessly connected to the first wireless base station. [verbose claim is interpreted as a hierarchical setup of multiple mesh networks; See Figures 2 and 3; mesh clients (multiple mobile communication devices) are in separate mesh networks with each mesh node (first or second mobile communication devices)  serving as content source for the mesh network and content providers (wireless base station) providing content to the mesh nodes and their caches];
it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention modify O’Callahan to include mesh network to provide content. The motivation/suggestion would have been to provide mesh nodes for easy access to content to the users requesting high bandwidth content and storing the content in the limited storage of available mesh nodes, [Parulkar: Col. 8, lines 6-55]. 

Allowable Subject Matter
Claims 31-37, 42, 44-48, and 50 (as numbered originally and must be renumbered as suggested) are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
Note: claim 43 is missing in the claim set and claim 49 appears twice.  Misnumbered claims 44-49 should be renumbered as 43-48 and the second claim 49 and claim 50 numbering is not changed.
While claims 8, 9, 19, and 20 are rejected because DiVincenzo provides appropriate support, the essence of those claims need to be incorporated into the independent claims along with those shown above to make the claimed invention whole. Caching strategies as claimed are well known and well documented in the previous arts with even what appears to be the same motivation as the claimed invention, [see DiVincenzo: Par.[0026] describes that segmented caching allows the distribution server to cache different portions of the streaming content while overwriting older portions in cache so that the server cache is not disproportionately allocated to one content stream or one file]. They alone would not distinguish the claimed invention from the prior arts.



Response to Arguments
Applicant's arguments filed 7/22/2022 have been fully considered but they are not persuasive. Because a combination of O’Callahan and DiVincenzo make the independent claims unobvious and unpatentable as indicated in this office action. 
Previous 112a rejections are withdrawn pursuant to claim amendments. However, some of the imprecise claim language is highlighted under ‘Claim Objections’ and require appropriate action. Claim numbering for certain claims as noted in the office action is wrong and must be corrected. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PADMA MUNDUR whose telephone number is (571)272-5383. The examiner can normally be reached 9:30 AM to 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wing Chan can be reached on 571 272 7493. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PADMA MUNDUR/Primary Examiner, Art Unit 2441